         Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 1 of 11 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

JOUREY NEWELL and JAMES EVERETT                        :     Case No. 1:19-cv-1983
SHELTON, individually and on behalf of a               :
class of all persons and entities similarly            :
situated,                                              :
                                                       :
          Plaintiff,                                   :     JURY DEMANDED
                                                       :
v.                                                     :
                                                       :
GOHEALTH, LLC,                                         :
                                                       :
          Defendant.                                   :
                                                   /

                                    CLASS ACTION COMPLAINT

                                          Preliminary Statement

          1.      Plaintiffs Jourey Newell (“Mr. Newell”) and James Everett Shelton (“Mr.

Shelton”) (collectively, “Plaintiffs”) bring this action under the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in response to widespread public

outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow

Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

          2.      “Month after month, unwanted robocalls and texts, both telemarketing and

informational, top the list of consumer complaints received by” the Federal Communications

Commission.1

          3.      The TCPA is designed to protect consumer privacy by prohibiting unsolicited,

autodialed telemarketing calls to cellular telephones, unless the caller has the “prior express

written consent” of the called party.




1
    Omnibus TCPA Order, GC Docket 02-278, FCC 15-72, 2015 WL 4387780, ¶ 1 (July 10, 2015).
      Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 2 of 11 PageID #:1




        4.      Plaintiffs allege that Defendant Gohealth, LLC (“Gohealth” or “Defendant”)

made pre-recorded and automated telemarketing calls to their cellular telephones to promote

health insurance products and services in violation of the TCPA.

        5.      Because the calls to Plaintiffs were transmitted using technology capable of

generating thousands of similar calls per day, Plaintiffs bring this action on behalf of a proposed

nationwide class of other persons who were sent the same illegal telemarketing call.

        6.      A class action is the best means of obtaining redress for the Defendant’s illegal

telemarketing and is consistent both with the private right of action afforded by the TCPA and

the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                Parties

        7.      Plaintiff Jourey Newell is a resident of Pennsylvania.

        8.      Plaintiff James Everett Shelton is a resident of Pennsylvania, who currently

attends college at Case Western Reserve University in Cleveland, Ohio.

        9.      Defendant Gohealth, LLC is a limited liability company registered to do business

in Illinois with its principal place of business at 214 West Huron St., Chicago, Illinois 60654,

which is in this district.

                                        Jurisdiction & Venue

        10.     The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiffs’ claims arise under federal law.

        11.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because Defendant resides in

this district and maintains its principal place of business in this district.




                                                    2
      Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 3 of 11 PageID #:1




                           The Telephone Consumer Protection Act

       12.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing …

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls

       13.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii).

       14.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

       15.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       16.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 FCC Rcd. 14014, 14115, ¶ 165 (2003).




                                                 3
      Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 4 of 11 PageID #:1




        17.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on
        behalf of a specific seller; and (2) having received this information, agrees
        unambiguously to receive such calls at a telephone number the consumer
        designates.[] In addition, the written agreement must be obtained “without
        requiring, directly or indirectly, that the agreement be executed as a condition of
        purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC
Rcd. 1830, 1844 (2012) (footnotes omitted).
The Growing Problem of Automated Telemarketing
        18.     “Robocalls and telemarketing calls are currently the number one source of
consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),
https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC
chairman).
        19.     “The FTC receives more complaints about unwanted calls than all other
complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),
https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-
consumer-protection-federal-communications-commission-
rulesregulations/160616robocallscomment.pdf.
        20.     In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,
compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National
Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.


                                                 4
      Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 5 of 11 PageID #:1




       21.     The New York Times recently reported on the skyrocketing number of robocall
complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s
Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),
https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine
Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.
(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-
can-do-about-them-1530610203.
       22.     Even more recently, a technology provider combating robocalls warned that

nearly half of all calls to cellphones next year will be fraudulent. Press Release, First Orion,
Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by 2019 (Sept. 12, 2018),
https://www.prnewswire.com/news-releases/nearly-50-of-us-mobile-traffic-will-be-scam-calls-
by-2019-300711028.html
                                       Factual Allegations
       23.     Gohealth markets and sells health insurance products and services to consumers.
       24.     Gohealth uses telemarketing to promote its products and services and solicit new
customers.
       25.     Gohealth’s telemarketing efforts include the use of automated dialing equipment
and pre-recorded messages to send automated calls.

       26.     Gohealth engages in use of this equipment because it allows for thousands of
automated calls to be placed at one time, but its sales representatives, who are paid based on the
sales they complete, or on an hourly basis, only talk to individuals who respond. Therefore,
Gohealth shifts the burden of wasted time onto consumers.
Call to Mr. Newell
       27.     Mr. Newell is, and at all times mentioned herein was, a “person” as defined by 47
U.S.C. § 153(39).

       28.     On February 1, 2019, Mr. Newell received a pre-recorded telemarketing call on
his cellular telephone number, (484) 213-XXXX.

                                                 5
      Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 6 of 11 PageID #:1




       29.     When Mr. Newell picked up the phone, a pre-recorded message promoting health
insurance was played.
       30.     To investigate the calling party, who was not fully identified in the pre-recorded
message, Mr. Newell responded to the pre-recorded message.
       31.     When Mr. Newell was finally connected with a live representative, the
representative informed Mr. Newell that the call was made on behalf of “Gohealth” and was for
purposes of selling health insurance products and services.
       32.     Confirming that the call came from Gohealth, Mr. Newell received an e-mail from

VBetancourt@gohealth.com on February 1, 2019.
       33.     Mr. Newell had no prior relationship with Gohealth and did not consent to be
called by Gohealth.
Call to Mr. Shelton
       34.     Mr. Shelton is, and at all times mentioned herein was, a “person” as defined by 47
U.S.C. § 153(39).
       35.     On March 13, 2019, Mr. Shelton received an automated telemarketing call to his
cellular telephone number, (484) 626-XXXX.
       36.     Upon answering the call, Mr. Shelton heard a long pause. Mr. Shelton said hello
several times with no response. He then heard a “bloop” noise distinctive of calls made using a

type of automatic telephone dialing system (“ATDS”) known as a predictive dialer. Then, Mr.
Shelton was connected with a live representative, who proceeded to promote health insurance
products and services and to transfer Mr. Shelton to speak with an insurance broker.
       37.     The insurance broker confirmed she “work[ed] for Gohealth” and continued to
attempt to sell Mr. Shelton health insurance products and services.
       38.     The broker said her name was “Khadijia” and that her NPN number is 17998180.
       39.     Upon information and belief, Mr. Shelton was speaking with Ervin Khadijia

Symone, licensed insurance producer out of Charlotte, North Carolina.



                                                6
      Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 7 of 11 PageID #:1




       40.       Ervin Khadijia Symone’s insurance license states, “This licensee is authorized to
transact on behalf of the following: GOHEALTH, LLC.” See
https://interactive.web.insurance.ca.gov/webuser/Licw_Indv_Det$.STARTUP?Z_INDV_ID=187
4079&Z_IL_LIC_NBR=0L23799 (last visited Mar. 19, 2019).
       41.       Mr. Shelton had no prior relationship with Gohealth and did not consent to be
called by Gohealth.
                                      Class Action Allegations
       42.       As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring

this action on behalf of a class of all other persons or entities similarly situated throughout the
United States.
       43.       The class of persons Plaintiffs propose to represent is tentatively defined as:

       All persons within the United States to whom: (a) Gohealth, and/or a third party
       acting on its behalf, made one or more non-emergency telephone calls; (b)
       promoting health insurance products or services; (c) to their cellular telephone
       number; (d) using an automatic telephone dialing system or an artificial or
       prerecorded voice; and (e) at any time in the period that begins four years before
       the date of the filing of this Complaint to trial.
       44.       Excluded from the class are the Defendant, and any entities in which the
Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom
this action is assigned, and any member of such judge’s staff and immediate family.

       45.       The class as defined above is identifiable through phone records and phone
number databases that will be obtained through discovery.
       46.       The potential class members number at least in the thousands, since automated
telemarketing campaigns make calls to hundreds or thousands of individuals a day. Individual
joinder of these persons is impracticable.
       47.       Plaintiffs are members of the proposed class.
       48.       There are questions of law and fact common to Plaintiffs and to the proposed

class, including but not limited to the following:



                                                   7
      Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 8 of 11 PageID #:1




              a. Whether the Defendant violated the TCPA by using automated telemarketing to
call cellular phones;
              b. Whether the Defendant placed calls using an ATDS;
              c. Whether the Defendant placed calls without obtaining the recipients’ prior
consent for the call; and
              d. Whether Plaintiffs and the class members are entitled to statutory damages
because of the Defendant’s actions.
        49.      Plaintiffs’ claims are typical of the claims of class members. Plaintiffs’ claims,

like the claims of the class, arise out of the same common course of conduct by the Defendant
and are based on the same legal and remedial theories.
        50.      Plaintiffs are adequate representatives of the class because their interests do not
conflict with the interests of the class, they will fairly and adequately protect the interests of the
class, and they are represented by counsel skilled and experienced in class actions, including
TCPA class actions.
        51.      In fact, the Plaintiffs have foregone a simpler path to recovery by filing this
matter as a putative class action, as opposed to an individual claim.
        52.      The actions of the Defendant are generally applicable to the class and to the
Plaintiffs.

        53.      Common questions of law and fact predominate over questions affecting only
individual class members, and a class action is the superior method for fair and efficient
adjudication of the controversy. The only individual question concerns identification of class
members, which will be ascertainable from records maintained by Defendant and/or their agents.
        54.      The likelihood that individual class members will prosecute separate actions is
remote due to the time and expense necessary to prosecute an individual case, and given the
small recoveries available through individual actions.

        55.      Plaintiffs are not aware of any litigation concerning this controversy already
commenced by others who meet the criteria for class membership described above.

                                                   8
      Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 9 of 11 PageID #:1




                                           Legal Claims

                                           Count One:
                            Violation of the TCPA, 47 U.S.C. § 227(b)

       56.      Plaintiffs incorporate the allegations from all previous paragraphs as if fully set

forth herein.

       57.      The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the

cellular telephone numbers of Plaintiffs and members of the class using an ATDS and/or an

artificial or prerecorded voice.

       58.      As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violation of the TCPA, 47 U.S.C. § 227, Plaintiffs and

members of the class presumptively are entitled to an award of $500 in damages for each and

every call made to their cellular telephone numbers using an ATDS and/or artificial or

prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

       59.      If the Defendant’s conduct is found to be knowing or willful, the Plaintiffs and

members of the class are entitled to an award of up to treble damages.

       60.      Plaintiffs and members of the class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for

emergency purposes, to any cellular telephone numbers using an ATDS and/or artificial or

prerecorded voice in the future.

                                           Relief Sought

       For themselves and all class members, Plaintiffs request the following relief:


                                                  9
     Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 10 of 11 PageID #:1




       A.      Certification of the proposed class;

       B.      Appointment of the Plaintiffs as representatives of the class;

       C.      Appointment of the undersigned counsel as counsel for the class;

       D.      A declaration that Defendant and/or its affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining Defendant and/or its affiliates, agents, and/or other related

entities, as provided by law, from engaging in the unlawful conduct set forth herein;

       F.      An award to Plaintiffs and the class of damages, as allowed by law;

       G.      Leave to amend this Complaint to conform to the evidence presented at trial; and

       H.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.

       Plaintiffs request a jury trial as to all claims of the complaint so triable.


                                              PLAINTIFFS,
                                              By their attorneys,

                                              /s/ Brian K. Murphy
                                              Brian K. Murphy (6225697)
                                              Murray Murphy Moul + Basil LLP
                                              1114 Dublin Road
                                              Columbus, OH 43215
                                              (614) 488-0400
                                              (614) 488-0401 facsimile
                                              murphy@mmmb.com

                                              Lauren E. Urban (6293832)
                                              2425 N. Spaulding Ave., Floor 2
                                              Chicago, IL 60647
                                              (419) 344-1146
                                              lauren.elizabeth.urban@gmail.com




                                                10
Case: 1:19-cv-01983 Document #: 1 Filed: 03/22/19 Page 11 of 11 PageID #:1




                                 Anthony I. Paronich
                                 Paronich Law, P.C.
                                 350 Lincoln Street, Suite 2400
                                 Hingham, MA 02043
                                 (508) 221-1510
                                 anthony@paronichlaw.com




                                   11
